MEMORANDUM **
Ayham Nasari Saati, a Palestinian who is a native of Syria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s (“IJ”) order denying his application for asylum and withholding of deportation. Because the tran*655sitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition.
Because the BIA conducted a de novo review of the IJ’s decision, we only review the decision of the BIA. De Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). We review for substantial evidence factual determinations concerning a petitioner’s eligibility for asylum, and must uphold them unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
We conclude that substantial evidence supports the BIA’s determination that Saati failed to establish that he suffered past persecution or had a well-founded fear of future persecution on account of an enumerated ground. See id.
Because Saati failed to establish eligibility for asylum, he necessarily failed to establish eligibility for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.